UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7185



TERRY ALLEN ALSTON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



                            No. 98-7458



TERRY ALLEN ALSTON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-699-2, CA-97-1027-2)
Submitted:   January 7, 1999          Decided:   January 19, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Allen Alston, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Terry Allen Alston appeals the district court’s orders denying

relief on his petitions filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinions accepting the reports and recommendations of the

magistrate judge and find no reversible error.         Accordingly, we

deny a certificate of appealability and dismiss the appeals on the

reasoning of the district court.       See Alston v. Angelone, Nos. CA-

97-699-2; CA-97-1027-2 (E.D. Va. July 28 & Sept. 23, 1998).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   3